Citation Nr: 1110301	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neurological problems (also claimed as tremors).

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for muscle deterioration.

5.  Entitlement to service connection for permanent pacemaker implantation (also claimed as heart condition).

6.  Entitlement to service connection for blackouts and syncopal episodes.

7.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO's) in Nashville, Tennessee and St. Petersburg, Florida.

In December 2008, the Veteran testified at a hearing in Washington, D.C. in support of his claims for service connection for neurological disorder, service connection for memory loss, service connection for fatigue, service connection for muscle deterioration and service connection for a heart disorder.

The Board previously remanded this matter in January 2009.

The Board notes that the Veteran does not allege that he is a Persian Gulf War Veteran and has not asserted that his disabilities are due to undiagnosed illness.    Accordingly, the Board has re-characterized the claims to reflect his contentions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the claimed disabilities are related to vaccinations he received in service.  In a July 2007 statement, the Veteran indicated that he was not deployed to Desert Storm.  He indicated, however, that he was on standby in Germany and received all of the required vaccinations for service members before entering the theater of war.  The Veteran alleged that he received vaccinations for anthrax, Botulinum toxin, meningococcal, typhoid and yellow fever.  

In a January 2009 remand, the Board directed the RO to contact the Veteran's service department to inquire as to whether soldiers in the Veteran's unit who were serving in Germany in 1990 received anthrax vaccinations and PB pills predeployment.  Pursuant to the Board's remand, the RO contacted the NPRC.  A November 2009 response from the NPR noted that a review of the Veteran's records did not find any documentation pertaining to whether his unit received the anthrax vaccinations and PB pills in preparation for deployment.  

The Board notes that the service treatment records reflect that the Veteran received typhoid vaccinations in June and August 1991.  The service treatment records do not specifically note that the Veteran received anthrax vaccinations or PB pills.  The Board finds that additional action is necessary to determine whether the Veteran received anthrax vaccinations.  The AMC/ RO should contact the Department of the Army in order to determine whether anthrax vaccinations would have been administered to troops stationed in Germany in 1991 in preparation for deployment to the Gulf.

 In addition, given that certain vaccinations claimed by the Veteran are documented in the claims file, the Board finds that the Veteran should be afforded a VA examination to determine whether his claimed disabilities are related to vaccinations in service.  

Further, with regard to the claims for service connection for blackouts and syncopal episodes and service connection for fibromyalgia, the Veteran has not been afforded a hearing in support of those claims.  In April 2010, the Veteran's Congressman submitted a written statement indicating that the Veteran desires a hearing near his home.  Accordingly, the Veteran should be scheduled for a videoconference hearing at the RO in support of his claims for service connection for blackouts and syncopal episodes and service connection for fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.   Contact that the Veteran to determine if he desires a travel board or videoconference hearing at the RO for his claims for service connection for blackouts and syncopal episodes and fibromyalgia.  Afterward, the hearing transcript should be associated with the claims file.

2.  Contact the Department of the Army and request any  available information regarding whether soldiers in the Veteran's unit in Germany in 1991 would have received anthrax vaccinations in preparation for deployment to the Gulf.  A written response should be requested, including if such information is not available.  The Veteran should be advised of the status of all requests for information.

3.  Schedule the Veteran for a VA examination.  The claims file should be provided for the examiner's review in conjunction with the examination.  The review of the claims file should be noted in the examination report.    The examiner is requested to address the following:

a)  Diagnose any neurological problem (or tremor) and state whether such disability is at least as likely as not related to vaccinations the Veteran received in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.    

b)  Diagnose any memory loss disability and state whether such disability is at least as likely as not related to vaccinations the Veteran received in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.    

c)  Diagnose any disability manifested by fatigue and state whether such disability is at least as likely as not related to vaccinations the Veteran received in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.  

d)  Diagnose any muscle deterioration disability and state whether such disability is at least as likely as not related to vaccinations the Veteran received in service.  

e)  State whether permanent pacemaker implantation, claimed as a heart condition, is related to vaccinations the Veteran received in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.   

f)  Diagnose any disability manifested by blackouts and syncopal episodes and state whether such disability is at least as likely as not related to vaccinations in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.   

g) State whether fibromyalgia is present and opine whether fibromyalgia is at least as likely as not related to vaccinations in service.  The examiner should address the vaccinations noted in the service treatment records and should consider any additional information received regarding anthrax vaccinations.  The examiner should provide a detailed rationale for the opinion.     

4.  Following the completion of the requested actions, the claims should be readjudicated.  If the claims remain denied, the AMC/RO should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an applicable opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


